DETAILED ACTION – ALLOWABILITY NOTICE

This office action is in response to the remarks and amendments filed on 4/9/2021.    Claims 1-15, 17-24, and 27 are allowed.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner has amended the application in accordance with MPEP §1302.04, which states “An examiner’s amendment may be used to correct informalities in the body of the written portions of the specification as well as all errors and omissions in the claims.”
The application has been amended as follows: 
Claim 27, lines 1-2, replace “two or more surrounding cell zone” with --- two or more surrounding cell zones ---.






REASONS FOR ALLOWANCE


The following is an examiner’s statement of reasons for allowance:  
Applicant has provided claim amendments to overcome prior claim objections and rejections under 35 USC §112.
Regarding prior rejections under 35 USC §102 and 103, Applicant has amended the independent claim in a manner that overcomes the prior art rejections.  The closest prior art is considered to be US Patent Application Publication 2011/0296621 to McKenna et al. (“McKenna”), which teaches a similar apparatus with inflatable cellular members.  Applicant’s amended claim 1 also includes, inter alia, air cells that comprise a specific split configuration that is not found in the prior art (see Applicant’s Fig. 11).  With regard to the configuration of the air cells, the closest prior art is considered to be US Patent 6,253,401 to Boyd, which teaches various configurations of a dual layered air cell system in Figs. 2A-2D.  However, Boyd does not teach split cells wherein the upper portions are adjacent, as in the claimed invention.  As can be seen in Boyd, Fig. 2B, cell #2 may be split on the upper portions such that a separate cell #1 is located between two upper portions of cell #2, but the upper portions of cell #2 are not adjacent, as is described in Applicant’s claims and disclosure (see Applicant’s Fig. 11).  Furthermore, there is no motivation to modify the air cells of Boyd in an obvious manner to yield the air cells of Applicant’s invention in conjunction with the entirety of the limitations of claim 1.  Therefore, the combination of claimed structures is not found in the prior art in the claimed configuration, nor would it be obvious to combine any multiple prior art references in an obvious manner to yield the claimed invention.





CONCLUSION

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MYLES A THROOP/Examiner, Art Unit 3673